PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/654,832
Filing Date: 20 Jul 2017
Appellant(s): Audenaert et al.



__________________
Brandon G. Williams, Reg. No. 48,844
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US PG Pub. 2012/0023030) further in view of Shah et al. (US Patent No. 8,156,051).
Claims 4-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US PG Pub. 2012/0023030) and Shah et al. (US Patent No. 8,156,051) further in view of Mondal et al. (US PG Pub. 2015/0161567).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  
Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument
In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As an initial note, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Still further, Appellant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Here, Appellant’s are again arguing the Shah reference does not teach the “controlling access to the job posting and the job seeker profile on the job market board, including: responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, by matching the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified; automatically generating a notification message containing the job posting in response to matching the first contents with the second contents; transmitting the notification message over the communications link in the network to a first client computer in the client computers for the job seeker; and in response to receiving a response from the job seeker that confirms interest in the job posting, transmitting the job seeker profile over the communications link in the network to a second client computer in the client computers for the employer, wherein the job seeker profile is inaccessible to the employer until the response that confirms interest is received from the job seeker” and the Examiner agrees, as it was the Jefferies reference that was relied upon to disclose The Shah reference is relied upon to teach the use of the structured data/list of words aspects of the claims in order to generate the job posting and job profile for the respective users.  As such these arguments are not persuasive and the rejection should be sustained.  
Even assuming arguendo, the Examiner notes that Appellant is arguing much more narrowly than actually claimed.  Here, the claim only requires “controlling access to the job posting and job seeker profile...” not “restrict the job posting” as Appellant argues.  Here, the access is controlled by matching “first contents with second contents wherein the matching is not permitted until the job seeker profile is successfully verified” which is very broad, as the first and second contents are only limited to postings in a job market board on a network which could be virtually any posting of any kind situated in an online network “job market board.”  To put another way, the only gating or control is dependent upon the user profile being verified wherein upon verification then the matching of any posts is/are able to be performed.  The Examiner has already shown how Jefferies discloses such a control for access “a person's or entity's identity may be verified to determine the account user's level of credibility.  In ne embodiment, the level of credibility may be evaluated before the individual or entity is allowed to create an account.  In one embodiment, an account may be created prior to verification but various features may be disabled until a person's or entity's identity is verified.  In one embodiment, one or more details besides identity may be verified prior to account creation or enablement of features.  For example, a background check, employment verification, employment history verification, or other details with regard to an individual or entity may be verified.  The identity or details may be verified by an owner of a social network or by some other third party, (Jefferies ¶75-¶76);” “The indicator module 1206 may be able to look up information resulting from a verification procedure and return a credibility indicator reflecting the verified credibility of the account, Jefferies ¶156-¶157)” then the system is able to “the indicator module 106 may display indicators showing how well the user matches up with the job board posting. The draft view of the application displayed 1908 by the job board module may reflect how the application will appear to the job poster. For example, the indicators and information from the user's profile may be displayed similar to a resume of FIG. 17. This may enable the user to understand what the job poster may see if the user posts an application” which is occurring after the verification.  As such these arguments are not persuasive and 
Still further, and again even assuming arguendo as the Examiner did not rely on Shah for this limitation, the section of Shah (as even provided by Appellant) discusses “In addition, through the recruiter module, the recruiter 24 can direct the robot 38 to contact responding candidates and request a response to the technical and prescreening questions associated with the position advertisement 56 and obtained from the positions database 57. Typically, an e-mail message will be sent to the candidate 22 requesting that the candidate access the system and respond to the technical and prescreening questions. When the candidate 22 contacts the system 20, the candidate module 36 displays the technical 102 and general 104 prescreening questions and accepts answers. The robot 38 scores the responses 58, stores the score in the candidate database 34, and reports the score to a recruiter 59 upon a request for a report of progress in locating candidates for a position advertisement. When the recruiter reviews the progress of the search for candidates, the prescreening scores can be reported and resumes of interest obtained from the candidate database for further review and screening. The recruiter can report the search results to the hiring manager at any time 41. Shah, Col. 6, 1. 65 - Col. 7, 1. 16, emphasis added.”  Here, Shah is clearly utilizing a robot to ask candidates questions regarding the job posting, not providing direct access as Appellant appears to argue.  The questions and answers in the prescreening process, under broadest reasonable interpretation, read upon the very broad terms of “first content” and “second content” as noted above.  Shah is also not providing any of the questions to the recruiter until such a request is made for a candidate’s progress.  Furthermore, again contrary to Appellant’s assertions regarding this section of Shah, the employer is not providing the candidates with the questions, but directs a robot to contact the candidates and request responses to the technical and prescreening questions, and thus the employer clearly is not accessing the candidate nor candidate profile until some sort of “match” i.e. the candidate’s answers match those required of the questions, all of which occur and are interpreted to be the “content” of the job market board.  As such these arguments are not persuasive and the rejection should be sustained.

For the above reasons, it is believed that the rejections should be sustained.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.